DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 23, 2021, with respect to the Double Patenting rejection of claims 1-20 and to the prior art rejections of claims 1-12 and 16-19, have been fully considered and are persuasive.  The above rejections have been withdrawn. 
Applicant's arguments with respect to the prior art rejection of claims 13-15 and 20 have been fully considered but they are not persuasive. Examiner maintains that modifications of temperature would affect the optical properties of the optical subassembly, and as such, would properly be identified as a results-effective variable. As such, absent any showing by Applicant that temperature modifications would produce unexpected results, Examiner maintains that it would have been obvious to modify the temperature for the purpose of optimizing optical properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Published Patent Application No. 2004/0264902 (hereinafter “Zoorob”).
Regarding claim 13, Zoorob teaches an optical subassembly comprising a substrate (1112, 1212, 1312, 2412, 2512); a waveguide (1100, 1200, 1300, 2400, 2500) formed on the substrate, wherein the waveguide comprises a patterned stack of adjacent and discrete SiON layers (par. [0150]). 
The additional limitations appear to involve routine optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 14 and 15, Zoorob teaches a first device formed on the substrate, wherein the first device is configured to optically communicate with the waveguide and an electrical element (pars. [0160]-[0165]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zoorob in view of U.S. Published Patent Application No. 5,404,125 to Mori et al. (hereinafter “Mori”).
Zoorob renders obvious the limitations of the base claim 13. Zoorob does not teach that each layer of the patterned stack of adjacent and discrete SiON layers comprises a stoichiometry of Si, O, and N. Mori teaches that each layer of a patterned stack of adjacent and discrete SiON layers comprises a stoichiometry of Si, O, and N (col. 4, lines 15-26). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical subassembly of Zoorob such that each layer of the patterned stack of adjacent and discrete SiON layers comprises a stoichiometry of Si, O, and N, as taught by Mori. The motivation would have been to reduce stresses (col. 4, lines 15-26).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-5, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious the combination of an electrical interconnection layer disposed on a substrate, wherein the electrical interconnection layer comprises at least a first electrical interconnection line; and a waveguide formed on the interconnection layer, wherein the waveguide comprises a waveguide core, wherein the waveguide core comprises a patterned stack of adjacent and discrete SiON layers, and wherein the at least a first electrical interconnection line is configured to be electrically coupled to a first terminal of a device disposed on the electrical interconnection layer.
Regarding claims 6-12, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious the combination of an electrical interconnection layer disposed on a substrate and on a device fabricated on the substrate, wherein the electrical interconnection layer comprises at least a first electrical interconnection line, and wherein the first electrical interconnection line is coupled to a first terminal of the device; and a waveguide formed on the electrical interconnection layer, wherein the waveguide comprises a patterned stack of adjacent and discrete SiON layers.
Regarding claims 16-18, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, in combination with the limitations set forth in the parent claim, that the substrate comprises an electrical interconnection layer formed under the waveguide, wherein the electrical interconnection layer comprises at least a first electrical interconnection line.


Regarding claim 19, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, in combination with the limitations set forth in the parent claim, that the substrate comprises an electrical interconnection layer formed under the waveguide, wherein the electrical interconnection layer comprises a second electrical interconnection line, wherein the second electrical interconnection line is coupled to a second terminal of a second device formed under the electrical interconnection layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883